Citation Nr: 1212326	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  10-02 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbar strain.

2.  Entitlement to a rating in excess of 10 percent for patellofemoral syndrome, status post right knee anterior cruciate ligament (ACL) repair (right knee disability).

3.  Entitlement to a rating in excess of 10 percent for patellofemoral syndrome of the left knee (left knee disability).

4.  Entitlement to a rating in excess of 10 percent for pingueculum, mild, both eyes with allergic conjunctivitis (eye disability).

5.  Entitlement to a compensable rating for hypertension.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from December 1997 to February 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, that awarded a 20 percent rating for the Veteran's lumbar strain, and denied increased ratings for his knee, eye, and hypertension disabilities.  He perfected an appeal as to the RO's decision.

In April 2009, the Veteran testified during a personal hearing at the RO.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The lumbar strain is not manifested by a limitation of forward thoracolumbar flexion to 30 degrees or less, or by favorable ankylosis of the entire thoracolumbar spine or by any incapacitating episodes or separately compensable neurologic manifestations. 

2.  The right knee disability does not result in a compensable limitation of motion or instability or subluxation.  

3.  The left knee disability does not result in a compensable limitation of motion or instability or subluxation.  

4.  The eye disability, mild chronic conjunctivitis, is manifested by complaints of dry and red eyes, with light sensitivity, but normal tear production and correctable visual acuity is to 20/20 or better.

5.  Resolving all doubt in the Veteran's favor, hypertension requires the regular use of prescribed medications with a history of substantial increased blood pressure readings; it has not been manifested by objective evidence of predominant diastolic blood pressure of 110 or more or a predominant systolic blood pressure of 200 or more. 


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 20 percent for lumbar strain are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code (DC) 5237 (2011).

2.  The schedular criteria for a rating in excess of 10 percent for patellofemoral syndrome, status post right knee ACL repair are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.27, 4.71a, DC 5299-5259 (2011).

3.  The schedular criteria for a rating in excess of 10 percent for patellofemoral syndrome of the left knee are not met.   38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.71a, DC 5262 (2011).

4.  The schedular criteria for a rating in excess of 10 percent for pingueculum, mild, both eyes, with allergic conjunctivitis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159 (2011); 38 C.F.R. § 4.84a, DC 6018 (2008), effective prior to December 10, 2008.

5.  Resolving all doubt in the Veteran's favor, the schedular criteria for a 10 percent rating, but no higher, for hypertension, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.104, Diagnostic Code 7101 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

In October 2007 and December 2008 letters, the agency of original jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claims.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the October 2007 and December 2008 letters, the Veteran was also informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records and his VA records have been obtained, to the extent available.  He has not identified any pertinent private medical records.

In October 2007 and April 2009, the Veteran was afforded VA examinations in conjunction with his claims for increased ratings for his lumbar strain, knee, eye and hypertension disabilities, and the examination reports are of record.  

The Board's duties to assist and notify have been met.

II. Factual Background and Legal Analysis

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

The present appeal involves the Veteran's claim that the severity of his service-connected back, knee, eye, and hypertension disabilities warrants higher disability ratings.  Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Additionally, although regulations require that a disability be viewed in relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when assigning a disability rating, it is the present level of disability which is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board observes that the words "slight", "moderate", and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just".  38 C.F.R. § 4.6 (2011).  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a) (2011); 38 C.F.R. §§ 4.2, 4.6. 

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

The Veteran's statements describing the symptoms of his service-connected disabilities are deemed competent evidence.  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

In September 2007, the RO received the Veteran's current claim for an increased rating for his service-connected lumbar strain, and knee, eye, and hypertension disabilities.

A. Orthopedic Disabilities

In evaluating musculoskeletal disabilities additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2011).  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45 (2011).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability and to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States Court of Appeals for Veterans Claims (Court) held that, where evaluation is based on limitation of motion, the question of whether pain and functional loss are additionally disabling must be considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions contemplate inquiry into whether there is crepitation, limitation of motion, weakness, excess fatigability, incoordination, and/or impaired ability to execute skilled movement smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  Id.  Within this context, a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board notes, however, that the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Degenerative arthritis established by X-ray findings are rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  In the absence of limitation of motion, a 10 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  


1. Lumbar Strain

Service connection for lumbar strain was granted in a July 2006 rating decision that assigned a 10 percent rating under DC 5237.  As noted, in September 2007, the RO received the Veteran's claim for an increased rating.

In written statements and oral testimony in support of his claim, the Veteran contends that his lumbar strain disability warrants a rating in excess of 20 percent.  He said his severe pain caused extreme restriction of spine movement that made completing many daily tasks limited and he had difficulty stooping, bending, lifting, and driving long distances (see August 18, 2008 notice of disagreement).  During his April 2009 personal hearing, he testified that his back pain worsened with different activities including bending and lifting, that he treated with rest, a heating pad, and prescribed medication (see RO hearing transcript at page 1).  He indicated that he was currently receiving chiropractic care through VA.

VA outpatient records, dated from January 2007 to March 2010, include the Veteran's complaints of lumbar pain for which he took prescribed pain medication.  The records also show that, from late 2008 to early 2009, he received chiropractic treatment and physical therapy for his back disability.

An October 2007 VA examination report indicates that the Veteran complained of aching non-radiating pain in the right lumbar area that waxed and waned and was present 60 percent of the time.  He had not required bed rest for pain relief in the past 12 months for more than 24 hours.  He had flare ups of lumbar pain that lasted 48 hours and were typically caused by physical exertion and happened twice a month.  The Veteran denied urinary and fecal incontinence and erectile dysfunction.  He managed his all his activities of daily living unassisted and did not use an assistive device.  The Veteran took ibuprofen for mild pain relief and Flexeril at bedtime.  The Veteran worked as a truck driver for the United States Postal Service.  He said that he worked despite the pain but thought he was going to have to leave that job in the next five years due to lumbar pain.  However, he had not missed work due to back pain.

On examination, the Veteran's gait was normal.  Inspection and palpation of his spine were also normal.  The Trendelburg test revealed a tilt to the left of the pelvis, regardless of which leg was stood on.  The Veteran appeared to have some mild muscle spasm in the right lumbar area.  Straight leg raising test caused pain in the posterior thigh and the knee area that was equivocal as it was equal bilateral.  Thigh extension was negative and thigh rotation was normal, bilaterally.  Range of motion of the thoracolumbar spine was forward flexion from 0 to 54 degrees and from 0 to 52 degrees after repetitive motion.  Extension was from 0 to 26 degrees and from 0 to 18 degrees after repetitive motion.  Left lateral flexion was from 0 to 16 degrees and from 0 to 20 degrees after repetitive motion.  Right lateral flexion was from 0 to 12 degrees and from 0 to 22 degrees after repetitive motion.  Left and right lateral rotation were each from 0 to 28 degrees.  There was no obvious objective pain noted and no change in left and right lateral rotation after repetitive motion.

Further, results of neurological examination showed normal motor and sensory systems and deep tendon reflexes were decreased and equal.  The VA examiner noted that the Veteran did dress and bend while dressing without evidence of pain.  It was noted that results of a May 2006 x-ray of the Veteran's lumbar spine revealed a normal study.  The clinical diagnosis was lumbar strain.  The VA examiner commented as to the decreased range of motion and said that, during this testing, there was no prominent loss of lumbar flexibility.  The VA examiner was uncertain there was maximum effort on the Veteran's part and his affect was flat or stoic.

September 2008 VA outpatient records indicate that the Veteran was seen on September 21st with complaints of a 2-day history of back pain.  He denied trauma and said he did heavy lifting daily.  His pain was in his upper back.  The assessment was musculoskeletal pain.  

On September 22nd,the Veteran came to the VA Urgent Care clinic and reported that his back pain worsened.  He said it started in his neck and radiated through his blades to his spinal area.  He denied bowel or bladder problems or change in his gait.  Objectively, there was good range of motion with mild spinal process tenderness and paraspinal tenderness throughout the entire back and trapezial ridge, bilaterally.  His gait was normal as was strength in his extremities.  Results of x-rays of his cervical, thoracic, lumbar, and sacral spine taken at the time were all within normal limits.  The assessment was musculoskeletal back pain and a different muscular relaxant was prescribed.  The Veteran was advised to take physical therapy and stretching exercises.

VA outpatient records dated to March 2009 indicate that the Veteran received chiropractic treatment and physical therapy for his back that brought some relief.

According to an April 2009 VA examination report, the Veteran received chiropractic treatment for his back since October 2008 that decreased his pain somewhat and had physical therapy for a home exercise program in November 2008 that helped somewhat.  He had not had any physician-prescribed bed rest for any incapacitating episodes of back pain.  The Veteran complained of constant "aching and burning" in his low back that radiated up his back to his ribcage but did not radiate down his legs.  He denied any paresthesias or weakness in his legs.  There was no history of bladder, bowel, or erectile dysfunction related to the Veteran's back disability.  Flare-ups occurred once a week after working five days straight and subsided after six hours with Flexeril, ibuprofen, a heating pad and massage.  

Further, the Veteran was independent in all activities of daily life without adaptive equipment and independent with ambulation without an assistive device.  Every four months, during a flare-up, the Veteran needed assistance from his wife to get out of bed due to a "frozen back".  He worked 30 to 40 hours (per week) as a truck driver for the Post Office.  Due to his back and knee conditions, he needed the assistance of coworkers to occasionally load and unload the truck that decreased his work efficiency.

Objectively, the Veteran's gait was normal and he walked unaided.  There was diffuse tenderness on palpation of the right mid and lower lumbar paraspinal muscles.  Straight leg raising was negative in both legs while seated.  Range of motion of his spine was forward flexion from 0 to 50 degrees, with grimacing from 30 to 50 degrees.  Extension was from 0 to 30 degrees, and nonpainful.  Left lateral flexion was from 0 to 30 degrees and nonpainful.  Right lateral flexion was from 0 to 20 degrees with grimacing throughout.  Left lateral rotation was from 0 to 30 degrees and non painful and right lateral rotation was from 0 to 20 degrees with grimacing throughout.  There was no change in truncal range of motion after repetitive except for forward flexion that decreased to from 0 to 40 degrees with continued grimacing from 30 to 40 degrees.  Lower extremities had normal muscle bulk, strength and sensation.  Deep tendon reflexes were 2+ at both knees and 1+ at both ankles.  

The VA examiner noted that results of x-rays of the lumbosacral spine taken in September 2008 were normal with well maintained disk spaces.  The pertinent diagnosis was recurrent right lower paraspinal muscle strain.  The VA examiner commented that the Veteran's limited truncal range of motion was "self-imposed".  According to the VA examiner, there was no objective evidence of weakness or lack of endurance of his truncal muscles.  DeLuca provisions could not be clearly delineated.  According to the VA examiner, during a flare-up, the Veteran could have an increase in his back pain as well as further limitations in his truncal range of motion affecting his functional capacity, but the VA examiner could not estimate the additional functional loss during a flare up without speculation.

Under the applicable rating criteria, a 40 percent evaluation is warranted for favorable ankylosis of the entire thoracolumbar spine or forward flexion of the thoracolumbar spine of 30 degrees or less.  38 C.F.R. § 4.71a.  A 20 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  These evaluations are for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id. 

Normal range of thoracolumbar motion encompasses flexion to 90 degrees, and extension, bilateral lateral flexion, and bilateral rotation to 30 degrees.  38 C.F.R. § 4.71a, Plate V (2011). 

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are separately evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.71a, DC 5237-5243, Note (1).  However, there is no showing that the Veteran objectively manifested neurologic symptoms as a consequence of his service-connected lumbar strain.  Further, there is no medical evidence of record to reflect that he had forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine to warrant a 40 percent evaluation under the regulations currently in effect.  This is so, because during the October 2007 VA examination, his forward flexion was to 54 degrees (and to 52 degrees after repetitive motion) and, at the April 2009 VA examination, it was to 50 degrees (and to 40 degrees after repetition).  Ankylosis, whether favorable or unfavorable, involves fixation of the spine. Ankylosis is the immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992). 

Further, under the current regulations, an intervertebral disc syndrome is evaluated (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, DC 5243 (2011).

The Veteran reported to the April 2009 VA examiner that he experienced 6 hours of flare ups of back pain a week.  However, the Veteran does not have incapacitating episodes due to his lumbar strain (a physician has not prescribed bed rest for this disorder).  In fact, as noted, in April 2009, the VA examiner reported that the Veteran had not had a physician prescribe bed rest for any incapacitating episodes of back pain.  Thus, an increased rating under Diagnostic Code 5243 (for intervertebral disc syndrome) is not appropriate.  Additionally, as noted, the Veteran has not been found to have neurological impairment associated with his low back disability.  During the October 2007 and April 2009 VA examinations, there was no abnormal lower extremity sensation, and reflexes were normal bilaterally notwithstanding the veteran's complaint of radiating pain to upper back.  There is no showing that the Veteran objectively manifested neurological symtoms as a consequence of his service-connected back disability. 

The collective medical evidence of record further indicates that the Veteran did not use a back brace, walker or cane and he ambulated without assistance. 

With regard to establishing loss of function due to pain, it is necessary that complaints be supported by adequate pathology and be evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.  The Board finds that the effects of pain reasonably shown to be due to the Veteran's service-connected back disability are contemplated in the currently assigned 20 percent rating.  While the October 2007 VA examiner said that the Veteran reported aching non-radiating back pain present about 60 percent of the time, and the April 2009 VA examiner reported that the Veteran had constant aching and burning low back pain that radiated into his ribcage, there is no indication that pain, due to disability of the lumbar spine, caused functional loss greater than that contemplated by the 20 percent evaluation assigned by the RO.  38 C.F.R. §§ 4.40, 4.45; DeLuca.  There is no basis for assigning a higher evaluation based on signs or symptoms of dysfunction.  The October 2007 VA examiner was uncertain if the Veteran exerted maximum effort during the examination and the April 2009 VA examiner commented that the Veteran's limited truncal range of motion was "self imposed".

Given the facts above, the Veteran's lumbosacral strain does not warrant a rating in excess of 20 percent under any of the pertinent rating criteria.  The evidence is not so evenly balanced as to allow for the application of reasonable doubt.  38 U.S.C.A. § 5107(b). 

2. Knees

The July 2006 rating decision also granted service connection for the Veteran's right and left knee disabilities, assigned 10 percent ratings under DC 5299-5259 and 5262, respectively.  The RO received the Veteran's claim for an increased rating for his knee disabilities in September 2007.

In his written statements, and oral testimony, the Veteran contends that the current manifestations of his knee disabilities warrant higher ratings.  In his August 2008 written statement, he complained of severe knee pain, with difficulty bending and stooping.  The Veteran testified that he had difficulty with prolonged standing and walking.  He had right knee swelling, giving way, and buckling, and left knee pain, and treated his knee pain with heat and ibuprofen (see RO hearing transcript at pages 3-4).  In his May 2010 substantive appeal, the Veteran indicated that his left knee was his "best one" and he used it to keep balanced and take pressure off his right knee.

Given the disability evaluations assigned the Veteran's knee disabilities, potentially applicable Diagnostic Codes provide ratings as follows. 

Diagnostic Codes 5258 and 5259 provide rating criteria for dislocated and removal of semilunar cartilage, respectively.  See 38 C.F.R. § 4.71a , DCs 5258 and 5259 (2011).  Diagnostic Code 5258 provides that a 20 percent rating will be assigned when there is dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Id.  A 20 percent rating is the highest disability rating provided by DC 5258.  DC 5259 provides a 10 percent rating for removal of symptomatic semilunar cartilage that-is the highest disability rating available under this diagnostic code.

Under 38 C.F.R. § 4.71a , Diagnostic Code 5260 (2011), if flexion of the knee is limited to 45 degrees, a 10 percent rating is assigned.  If flexion of the knee is limited to 30 degrees, a 20 percent rating is in order.  Id.

Under 38 C.F.R. § 4.71a , Diagnostic Code 5261 (2011), if extension of the knee is limited to 10 degrees, a 10 percent rating is assigned.  If extension of the knee is limited to 15 degrees, a 20 percent rating is in order.  Id.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2011), that evaluates impairment of the tibia and fibula, a 10 percent rating is warranted for malunion with slight knee or ankle disability.  A 20 percent rating is warranted for malunion with moderate knee or ankle disability; a 30 percent rating is assigned for malunion with marked knee or ankle disability; and nonunion with loose motion requiring a brace is assigned a 40 percent rating.  Id.

In a precedent opinion by the VA General Counsel, it was held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260 and a compensable limitation of extension under Diagnostic Code 5261, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).  The basis for the opinion is that the knee has separate planes of movement, each of which is potentially compensable.  Id.

In a separate precedent opinion, the VA General Counsel held that separate compensable ratings may also be assigned in cases where the service-connected disability includes both arthritis and instability, provided, of course, that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997).  In this regard, under Diagnostic Code 5257, impairment of the knee, manifested by recurrent subluxation or lateral instability, will be rated 10 percent disabling when slight, 20 percent disabling when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).

The knee is considered a major joint.  38 C.F.R. § 4.45(f).  The normal range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71, Plate II (2011).

The VA outpatient records indicate that the Veteran complained primarily of right knee pain for which he wore a knee brace that was not helpful.  In September 2007, right knee crepitations were noted, with full range of motion.

An October 2007 VA examination report indicates that the Veteran began having pain while exercising with some locking.  Left knee popping occurred weekly followed by pain and a few hours of rest.  Recent cold weather caused a feeling of pressure in both knees.  Currently, the Veteran's knees hurt about 80 percent of the time.  The pain worsened with exercise and his normal duties at work and was better with rest, but worse as the work week progressed.  He completed all his activities of daily living without assistance.  He used a knee brace during exercise.  The Veteran's history of right knee ACL repair and cartilage surgery in service that was successful was noted.  

The VA examiner noted that the Veteran worked as a truck driver for the Postal Service and worked despite the pain.  He missed about three days out of the past four months due to knee pain.  The Veteran had to work more slowly and had decreased productivity due to knee pain.  He was unable to run as he used to and had to largely give up sports.  Flare-ups with knee pain occurred particularly on Friday, after a week's work and happened every two or three weeks and lasted four or five hours.  Exercise and exertion were precipitating factors.

Objectively, the Veteran walked without difficulty.  His gait was normal and his knees appeared normal.  There was no anterior pain.  Extension of the knees revealed crepitus when near the 0 point at about "10-0" degrees, bilaterally.  Extension was painful at 14 degrees, bilaterally, and painful from 14 degrees to 0 degrees.  Range of motion of the right knee was flexion from 0 to 88 degrees, and from 0 to 80 degrees after repetitive motion.  Left knee flexion was from 0 to 90 degrees, and unchanged after repetitive motion.  There was no objective sign of pain during flexion but, during extension there was very mild sign of pain on the left.  Otherwise, there was no pain during range of motion of the knee joints.

Tests for stability were normal, including the Lachman and the collateral ligament test.  The Drawer test was normal and McMurray test was positive, bilaterally.  The Veteran dressed standing without pain and dressed rapidly.  The examiner noted that results of a magnetic resonance image (MRI) of the Veteran's right knee showed intact cruciate ligaments and menisci.  The diagnoses included patellofemoral syndrome of the right knee, status post repair of the ACL of the right knee, and left knee patellofemoral syndrome.  The VA examiner commented that he was unable estimate function in a flare up without undue speculation but noted the decreased range of motion.

According to a February 2008 VA outpatient orthopedic clinic note, the Veteran was seen regarding his symptomatic right knee.  It was noted that, when last seen, he was placed in an ACL brace (Vapor-type brace) that seemed to be helping some, although it was bulky.

In July 2008, the Veteran was seen in the VA outpatient urgent care clinic with complaints of right knee pain for the past week.  He had anterior leg pain with driving and walking backwards.  On examination, he had full range of motion of his knee with negative anterior and posterior drawer test and no joint line tenderness.  The assessment was skin (shin) splints.

The Veteran was re-evaluated in the VA outpatient orthopedic clinic in October 2008.  According to the record, he had right knee ACL reconstruction in 2005 and the results were not entirely satisfactory.  The Veteran complained of his right knee giving way, that he did not fall, and had intermittent knee pain.  The examiner said the knee was pretty well controlled with the brace, particularly as far as stability and it seemed to have decreased his pain.  The Veteran took prescribed medication primarily for his back pain.  His only real complaint was the inconvenience of the brace.  The examiner did not think any surgical intervention was indicated and advised the Veteran to contine wearing the brace and return for reevaluation in one year.  

Further, as to his left knee, the Veteran had some complaints of pain but it was noted that this was previously treated and diagnosed as shin splints and was not a significant problem for him at this time.

The April 2009 VA examination report indicates that the Veteran denied any treatment for his knees since the October 2007 VA examination.  He wore a right knee ACL brace constantly.  The Veteran complained of intermittent "aching" right knee pain on the medial aspect with stiffness and occasionally instability and giving way.  He had flare-ups once a week with swelling whenever he stood for more than 40 minutes or walked more than two miles at a time.  The flare-ups subsided in three hours after taking ibuprofen and applying a heating pad.  

As to his left knee, the Veteran complained of intermittent "aching" on the anterior inferior patella area with no swelling.  He had stiffness after standing for more than 40 minutes but denied any instability and said his left knee rarely buckled.  He had flare ups of knee pain once a month whenever he walked more than three miles that subsided in three hours after taking ibuprofen and applying heat.  The Veteran was independent in his activities of daily living without needed adaptive equipment or an assistive device with which to ambulate.  As noted, he worked 30 to 40 hours a week as a truck driver but, due to his knee and back condition, needed coworkers' assistance to occasionally load and unload his truck that decreased his work efficiency.

Objectively, the Veteran's gait was normal and unaided.  He was wearing a neoprene sleeve and ACL brace on his right knee that had a small amount of puffiness and was tender along the medial joint line.  There was no left knee swelling or tenderness.  There was full, non-painful extension of both knees.  Range of motion of the right knee was flexion from 0 to 100 degrees with grimacing from 30 to 100 degrees.  Left knee flexion was from 0 to 130 degrees with grimacing from 70 to 130 degrees.  There was no change in left knee range of motion after repetition and he continued to grimace from 70 to 130 degrees of knee flexion.  Right knee extension was full and non-painful after repetition.  Right knee flexion increased to from 0 to 110 degrees with grimacing from 70 to 110 degrees.  There was no ligamentous instability of either knee.  McMurray's test was negative in both knees.  Deep tendon reflexes were 2+ at both knees and 1+ at both ankles.   

Further, it was noted that results of x-rays taken in April 2009 showed no significant degenerative changes and no interval change from x-rays taken in November 2007.  The diagnoses included status post right ACL repair with residuals and patellofemoral syndrome of the left knee.  The VA examiner commented that, during a flare-up, the Veteran could have an increase in knee pain as well as further limitations in his range of motion that affected his functional capacity.  But the VA examiner was unable to estimate this additional functional loss during a flare up without speculation.

When seen in the VA outpatient orthopedic clinic in November 2009, the Veteran was wearing an ACL type brace on his right knee for most vigorous activity that seemed to help.  He was still actively working, and had no swelling, catching or popping.  The Veteran reported that, once or twice a week, he had episodes of rather severe knee pain that usually lasted 6 to 8 hours, for which he took Sulindac.  He was advised to try a more rapid acting anti-inflammatory such as Naproxen or Ibuprofen to see if the results were better.  He did not take the Sulindac regularly.  Results of x-rays of his knees showed some increased subchondral density in the medial compartment, otherwise, they were essentially normal aside from the surgery results.  The Veteran had a slightly enlarged tibial tubercle on the left.  The diagnosis was status post ACL reconstruction.  He was advised to return to the clinic in 19 months.

Here, the Veteran is currently in receipt of the highest disability evaluation available under DC 5299-5259 for his right knee disabiltiy.  There is no objective evidence of dislocated semilunar cartilage with frequent episodes of locking pain and effusion such as to warrant a higher rating of the right knee under DC 5258.  Nor is there any evidence of malunion of the tibia and fibula with moderate knee or ankle disability such as to warrant a 20 percent rating for his left knee under DC 5262.  

Moreover, in light of the ranges of motion, noted above, the Veteran has not met the criteria for even a minimal compensable evaluation for his service-connected left and right knee disabilities under Diagnostic Code 5260 or 5261.  Nor is objective evidence of dysfunction sufficient to assign a higher rating. 

While, in October 2007, the Veteran reported some knee locking and, in April 2009, he complained of occasional right knee instability and giving way, there was no clinical finding of instability or locking during the October 2007 examination when the VA examiner said that tests for stability were normal and the McMurray test was positive, bilaterally, and the April 2009 VA examiner reported no ligamentous instability of either knee with McMurray's test negative in each knee.  Moreover, the MRI of the Veteran's right knee, taken in September 2006 was interpreted to show intact cruciate ligaments and menisci, with results of x-rays of his knee taken in November 2009 reported as essentially normal right knee.  Since instability is readily observable by medical personnel, who have no apparent interest in the degree of compensation assigned, the clinical evidence is more probative than the Veteran's unsubstantiated claim of instability.  Thus, neither a higher rating nor a separate 10 percent rating for instability is warranted for either knee.  See VAOPGCPREC 23-97. 

With regard to establishing loss of function due to pain, it is necessary that complaints be supported by adequate pathology and be evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.  The effects of pain reasonably shown to be due to the Veteran's service-connected right and left knee disabilities are contemplated in the currently assigned 10 percent ratings.  Even with consideration of the October 2007 VA examiner's note regarding decreased range of knee motion and the April 2009 VA examiner's note to the effect that the Veteran could have an increase in knee pain and further limitations in knee range of motion that affected his functional capacity, there is no indication that pain, due to disability of the right and left knees, caused functional loss greater than that contemplated by the currently assigned 10 percent evaluations.  38 C.F.R. §§ 4.40, 4.45; DeLuca.  There is insufficient evidence of weakness, deformity or other dysfunction to warrant a higher evaluation. 

A clear preponderance of the evidence is against the claim for ratings in excess of 10 percent for bilateral knee disability, and the doctrine of reasonable doubt is inapplicable.  See 38 U.S.C.A. § 5107(b). 

B. Eyes

Service connection for the Veteran's eye disability was awarded in the July 2006 rating decision that assigned a 10 percent rating under DC 6018 that evaluates chronic conjunctivitis.  His claim for an increased rating was received in September 2007.

The Veteran maintains that his eyes are painful and itchy, sensitive to bright light, and require that he frequently use eye drops.  During his April 2009 RO hearing, the Veteran testified that his eyes were often irritated and red for which he took prescribed medication, and regularly used eye drops and an eye lubricant (see RO hearing transcript at page 2).  He felt as if there was always something in his eyes and he was constantly blinking.  His eyes were very dry.

An April 2007 VA outpatient ophthalmology clinic record indicates that a health technician suspected that the Veteran had glaucoma.

According to an October 2007 VA eye examination report, a physician examined the Veteran.  The Veteran complained of constantly irritated eyes that were pretty red in the morning but improved during the day.  He was diagnosed with allergic conjunctivitis and started on prescription drops as needed by the VA Ophthalmology Clinic that were helpful. 

Objectively, the Veteran had uncorrected distance visual acuity in the right and left eyes that was 20/20 corrected to 20/20.  His pupils were normal.  The cornea was normal.  Results of slit lamp examination revealed that bulbar conjunctivae showed 1+injection.  The palpebral conjunctivae showed 1+, 2+ injection with a 1+ mild giant papillary conjunctivitis and pale, boggy conjunctivae.  Tear film was normal.  The impression was chronic conjunctivitis.  The VA examiner commented that it was pure speculation as to whether or not this chronic conjunctivitis was truly allergic, but the examination findings of a giant papillary change in the conjunctiva were consistent with chronic conjunctivitis that can also be caused by an allergy.  This was not incapacitating and the Veteran worked for the postal service, drove a postal truck at night, and was employed full time.

A January 2008 VA outpatient record indicates that the Veteran had recurrent conjunctivitis, consulted the eye clinic, and was better.

According to an August 2008 VA outpatient record, the Veteran complained of red eyes with burning and dryness but no pruritus.  It was noted that review of prior ophthalmology notes included mention of possible glaucoma when last seen in April 2007.  He was referred to the ophthalmology clinic for glaucoma testing.

When seen in the VA outpatient ophthalmology clinic in September 2008, it was noted that the Veteran had chronic follicular conjunctivitis that was itchy, with photophobia, and tearing.  He drove a delivery truck and said co-workers thought he partied at night so he wore sunglasses even indoors.  Objectively, visual acuity was 20/20 in each eye.  Humphrey visual fields testing indicated that his right eye was within normal limits and, in his left eye, there was the possible beginning of an inferior and superior nasal step (scotoma?).  Anterior segment examination in the right eye showed conjunctiva was +3 follicles in the upper and lower fornix lid everted and ropey discharge.  In the left eye, it was +3 follicular reaction upper and lower lids.  Both corneas were 360 limbal injection and normal anterior chambers, irises, and lens.  The impression was glaucoma suspected, in the left eye possible early nasal step to be watched, intraocular pressure normal, and compared disc photos from 2007 unchanged.  Also diagnosed was chronic follicular conjunctivitis of unknown cause and the Veteran was symptomatic.  The treatment plan was to start the Veteran on prescribed medication and re-evaluate.  There was no significant blephartitis component currently.

The Veteran was re-evaluated in the VA outpatient ophthalmology clinic in October 2008 and said that the prescribed medication did not really help and his eyes felt about the same.  He stated that, periodically, he felt something "break off and move around" in both eyes.  He denied any change in vision, photopsias, floaters, or discharge.  

On examination, motility was full and smooth in both eyes and external examination was within normal limits.  The right and left conjunctiva had a few concretions (calcium? Keratin) temporal bulbar conjunctiva and the anterior chamber, cornea, lens and iris of each eye were normal.  The examiner noted a low suspicion of glaucoma with normal intraocular pressure and Humphrey visual field, and normal to borderline C/D ratios.  It was noted that the concretions of the bulbar conjunctiva were probably the cause of the Veteran's foreign body sensation (eye), redness, irritation (cause of chronic irritation? versus inflammation?).  His medication was adjusted and the Veteran was instructed to keep his eyes well lubricated with artificial tears and ointment to help with symtoms.  The examiner said that he would follow the Veteran as a glaucoma suspect for now but, if no change after another couple of exams, would feel comfortable that he did not have glaucoma.

An April 2009 VA examination report indicates that the Veteran was re-examined by the October 2007 VA physician-examiner.  The Veteran complained of dry eyes that stayed red.  He used lubricating drops-artificial tears three times a day, and lubricating ointment at night.  

Objectively, the Veteran had uncorrected distance visual acuity in the right eye of 20/65 that was corrected to 20/15.  He had uncorrected distance visual acuity in the left eye of 20/50 that was corrected to 20/15.  Pupils were normal as was motility.  Slit lamp examination and external examination showed that there was mild conjunctival hyperemia.  Cornea and lens appeared normal.  On tear production test, the right eye produced 20 millimeters (mm), the left eye 25 mm with 15 mm or more production on the tear strip being considered normal.  The diagnosis was mild, chronic conjunctivitis and myopia.  The VA examiner commented that the Veteran's mild conjunctivitis with mild conjunctival hyperemia could be related to an allergic condition or dry eyes, although with adequate treatment that he received with ocular lubricants and ocular moisturizers, his tear production that day was normal.

According to a September 2009 medication list, the Veteran used three prescribed medications for his eye disability.

During the pendency of the Veteran's appeal, the regulations for evaluating eye and vision disabilities were amended for applications received on or after December 10, 2008.  See 73 Fed. Reg. 66,543 (Nov. 10, 2008).  As the Veteran's application was received in September 2007, the eye disability is rated under the old criteria. 

Under Diagnostic Code 6018, conjunctivitis, if healed, is rated on the basis of residuals; and, if there are no residuals, a noncompensable evaluation is assigned.  A maximum 10 percent rating is warranted if there is evidence of active conjunctivitis with objective symptoms.  38 C.F.R. § 4.84a, Diagnostic Code 6018. 

Conjunctivitis may also be rated on impairment of visual acuity.  Visual acuity is rated based upon the best distant vision obtainable after correction by glasses.  38 C.F.R. § 4.75. 

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under § 4.84a, impairment of central visual acuity is evaluated from noncompensable to 100 percent based on the degree of the resulting impairment of visual acuity.  Diagnostic Codes 6061 to 6079. 

A 10 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/50 and vision in the other eye is correctable to 20/40; (2) when vision in both eyes is correctable to 20/50; (3) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 6078, 6079. 

A 30 percent rating is warranted under DC 6017 for trachomatous conjunctivitis which is active, with evaluation to be based on visual impairment.  A 30 percent rating may also be assigned under this code when the conjunctivitis is inactive, with evaluation based on residuals, such as visual impairment and disfigurement.  38 C.F.R. § 4.79.

Upon review of the probative evidence of record, the Board concludes that a rating in excess of 10 percent for the Veteran's service-connected eye disability is not warranted.  The evidence shows that his conjunctivitis is characterized by complaints of dry eyes and redness, and light sensitivity.  There are no findings of active chronic trachomatous conjunctivitis or of visual impairment due to conjunctivitis.  Rather, an October 2007 VA ophthalmology examination report 

indicates that the Veteran's corrected and uncorrected distance visual acuity was 20/20 in each eye, with normal pupils and cornea. 

According to the April 2009 VA ophthalmology examination report, the Veteran had mild chronic conjunctivitis with mild conjunctival hyperemia that could be related to an allergic condition or dry eyes.  But the VA examiner noted that, with adequate treatment with ocular lubricants and moisturizers, the Veteran's current tear production was normal.

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and  4, whether or not they have been raised by the Veteran.  The Board has found no section that provides a basis upon which to assign a higher disability evaluation or a separate compensable disability evaluation.  In this regard, the Board has considered the applicability of 38 C.F.R. § 4.79, DCs 6010, 6014, 6015, 6016, 6020, 6021, 6022, 6025, 6029, 6031, 6034, and 6035.  However, because there is no evidence of record indicating that the Veteran has developed tuberculosis of the eye, new benign or malignant growths of the eye, central hystabmus, ectropion, entropion, lagophthalmos, epiphora, aphakia, dacryocysititis, pterygium, or keratoconus, these codes are inapplicable.

Nor has the Veteran ever asserted that he has experienced an incapacitating episode due to his eye disability such as to warrant a higher rating.  The definition of an incapacitating episode under the note for DCs 6000-6009 requires a period of acute symptoms severe enough to require prescribed bed rest by a physician or other healthcare provider, thus these codes are inapplicable to the Veteran's claim.  That is, the Veteran's service-connected eye disability is appropriately rated under the corresponding diagnostic code for chronic conjunctivitis (38 C.F.R. § 4.79, DC 6018).  Therefore, DCs 6000-6009 pertaining to other types of eye disabilities (choroidopathy, keratopathy, scleritis, retinopathy or maculopathy, intraocular hemorrhage, detachment of retina, unhealed eye injury) are not applicable to this appeal. 

Based on the foregoing, the Board concludes that the Veteran's eye disability is properly evaluated at 10 percent for the duration of this appeal.  As the preponderance of the evidence is against an evaluation higher than 10 percent, the benefit of the doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107.

C. Hypertension

The July 2006 RO rating decision granted service connection for hypertension that was assigned a non-compensable disability rating under Diagnostic Code 7101.  38 C.F.R. § 4.104, Diagnostic Code 7101. 

Under Diagnostic Code 7101, the rating schedule provides for a 10 percent evaluation for diastolic pressure predominantly 100 or more, or; systolic pressure of 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  Id.  A 20 percent rating is warranted when diastolic pressure is predominantly 110 or more, or; systolic pressure is predominantly 200 or more.  Id.  A 40 percent evaluation requires diastolic pressure of predominantly 120 or more. Id. 

VA outpatient records, dated in June 2007, indicate that the Veteran was evaluated for elevated blood pressure and was previously seen by his private practitioner and started on 20 milligrams (mg) of Benicar daily.  Upon examination, the medication was changed to 15 mg. of Lisinopril daily.  Subsequent VA clinical records, dated to March 2010, reflect that the Veteran regularly took prescribed medications to treat his hypertension.

According to an October 2007 VA examination report, the Veteran said he started taking anti hypertensive medications approximately eight months earlier and that, in September 2007, his Lisinopril was increased to 20 mg. daily.  He checked his blood pressure at work and it averaged between 180/87 and 190/95.  On examination, the Veteran's blood pressure was 130/100, 130/96, and 120/86. 

VA outpatient records, dated in January 2008, indicate that the Veteran's blood pressure was 138/93, he reported headaches and a new medication was prescribed for his blood pressure: HCTZ 25/Lisinopril 20 mg. daily.

According to an April 2009 VA examination report, the Veteran's blood pressure readings were 144/93, 120/80, and 130/90.  The examiner also noted that the Veteran took HCTZ 25/lisinopril 20 mg. daily.  Records dated through March 2010 show that the Veteran continued to take the prescribed medication.  He was evidently compliant with taking his prescribed medications as reflected in blood pressure readings during this time.  However, when seen in the VA outpatient clinic in March 2010, the Veteran reported that his home blood pressure monitor reading was 175/90.

As the Veteran is now using prescribed medication for hypertension, and as there is an established history of a significant increase in blood pressure readings, the criteria for an initial 10 percent evaluation for hypertension are nearly approximated.  See 38 C.F.R. § 4.7.  The Board does note, however, the total absence of any findings of diastolic pressure of 110 or more, or systolic pressure of 200 or more, let alone predominantly; the criteria for an even higher initial evaluation are therefore not met.  As such, an initial 10 percent rating but no more, is warranted for the Veteran's service-connected hypertension.  However, a higher rating is not warranted, as there is no objective evidence of predominant diastolic blood pressure of 110 or more or a predominant systolic blood pressure of 200 or more. 

Accordingly, a 10 percent rating, but no higher, is warranted for the Veteran's service-connected hypertension.  The benefit of the doubt has been resolved in the veteran's favor to this limited extent. 

All Disabilities

The Board has also considered whether the Veteran's lumbar, knee, eye, and hypertension disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for a greater evaluation for additional or more severe symptoms; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the record reveals that the Veteran has told VA examiners that he is employed full time or nearly full time as a delivery truck driver for the Postal Service.  It has not been suggested that his knees, lumbar spine, eye, and hypertension disabilities preclude his employment. Thus, any further consideration of the Veteran's claims under Rice is not warranted at this time. 

Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). However, the evidence reflects that his symptoms have remained constant throughout the course of the period on appeal and, as such, staged ratings are not warranted. 



ORDER


A rating in excess of 20 percent for lumbar strain is denied.

A rating in excess of 10 percent for patellofemoral syndrome, status post right ACL repair is denied.

A rating in excess of 10 percent for patellofemoral syndrome of the left knee is denied.

A rating in excess of 10 percent for pingueculum, mild, both eyes, with allergic conjunctivitis is denied.

A 10 percent rating, but no higher, for hypertension, is granted subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


